       Case 2:20-cv-01193-RJC Document 9 Filed 09/18/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA



DEBORAH LAUFER,                       CIVIL DIVISION

                       Plaintiff,
                                      NO. 2:20-cv-1193
                 vs.

VIJAY INC.,                           APPEARANCE OF COUNSEL
                                                                          F
                       Defendants.    FILED ON BEHALF OF:

                                                                          V
                                      VIJAY INC.

                                      COUNSEL OF RECORD FOR THIS PARTY:

                                      Chelsea Dice, Esquire
                                      Pa. I.D. # 90019

                                      BRUCE E. DICE & ASSOCIATES, P.C.
                                      787 Pine Valley Drive, Ste E
                                      Pittsburgh, PA 15239
                                      Tel. No. (724) 733-3080
                                      Fax No. (724) 327-9659
                                      Email. cdice@dicelaw.com
          Case 2:20-cv-01193-RJC Document 9 Filed 09/18/20 Page 2 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,                                      )
                                                     )
                               Plaintiff,            )
vs.                                                  )       No. 2:20-cv-1193
                                                     )
VIJAY INC.,                                          )
                                                     )
                               Defendant.            )

                                APPEARANCE OF COUNSEL

To: The Court of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this Court, and I appear in this case as

counsel for Vijay Inc.


  Dated: September 18, 2020.                    ATTORNEY FOR DEFENDANTS

                                                By: /s/ Chelsea Dice
                                                    Chelsea Dice, Esquire
                                                    Pa. I.D. No. 90019


                                                787 Pine Valley Drive, Suite E
                                                Pittsburgh, PA 15239
                                                Telephone: (724) 733-3080
                                                Facsimile: (724) 327-9659
                                                Email: cdice@dicelaw.com
